763 N.W.2d 916 (2009)
ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY, Plaintiff-Appellant,
v.
MICHIGAN CATASTROPHIC CLAIMS ASSOCIATION, Defendant-Appellee.
Docket No. 137761. COA No. 277765.
Supreme Court of Michigan.
April 22, 2009.

Order
On order of the Court, the motion for leave to file brief amicus curiae and the motion to file a response are GRANTED. The application for leave to appeal the October 16, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the *917 questions presented should be reviewed by this Court.
HATHAWAY, J., would grant leave to appeal.